Cochrane, J.:
The sole argument against this award is that the injuries of the claimant did not arise out of his employment. The. employer was a manufacturer of chewing gum and the claimant was a night fireman. He was gathering paper and rubbish from the bottom of an elevator shaft and was depositing the same in a box for the purpose of lighting the boiler fires. He had lifted the box from the floor of the elevator shaft to the floor of the building when he received a severe blow on the head which rendered him unconscious and he has not been able to describe the cause of the accident. We think, however, there is evidence connecting the accident with the employment. No one was present at the time of the occurrence. The claimant had previously been in good health and had experienced no fainting spells. The circumstances are such that he might easily have struck his head against some portion of the building or structures therein. The nature of his injuries indicate that such is the case. He was lacerated on the nose and face and back of the head. Injuries such as he sustained both to the front and back of the head would not ordinarily result if he had merely fallen. If, however, he struck his head against an object with sufficient force to cause him to fall and render him unconscious such injuries might result both from the blow and the fall. Furthermore in its report of the injury the employer treated the occurrence as an accident. It states that an accident happened on the premises and that the claimant was doing his regular work. This constitutes some evidence in his favor.
The award should be affirmed.
Award unanimously affirmed.